     Case 1:19-cr-00800-VM Document 31 Filed 09/09/20 Page 1 of 1



UNITED STATES DISTRICT COURT
                                                                       9/9/2020
SOUTHERN DISTRICT OF NEW YORK
UNITED STATES OF AMERICA

                —— against ——

DAWDA JENG,                                      19 CR 800(VM)

                                  Defendant.           ORDER


VICTOR MARRERO, United States District Judge.

        By letter dated September 8, 2020 (see Dkt. No. 30),
counsel for the above-named defendant, with the consent of the
Government, requests adjournment of the status conference
scheduled for September 18, 2020 at 10:45 a.m., and exclusion
of     the   adjourned   time   under   the   Speedy    Trial   Act.   The
conference shall be rescheduled for November 19, 2020 at 10:30
a.m.
        It is hereby ordered that the adjourned time shall be
excluded from speedy trial calculations. This exclusion is
designed to guarantee effectiveness of counsel and prevent any
possible miscarriage of justice. The value of this exclusion
outweighs the best interests of the defendant and the public
to a speedy trial. This order of exclusion of time is made
pursuant to 18 U.S.C. §§ 3161(h)(7)(B)(i) & (iv).


SO ORDERED:
Dated: New York, New York
       9 September 2020


                                          __________________________
                                                Victor Marrero
                                                   U.S.D.J.
